Review declined further review of the referee's determination, and
                appellant filed a petition for judicial review in the district court, which
                was denied. This appeal followed. On appeal, appellant argues that the
                referee erred in finding that her termination was for misconduct that
                disqualified her from receiving unemployment benefits and that the
                district court did not have all of the relevant documents and surveillance
                videos before it when it denied judicial review.
                             In reviewing an administrative decision in an unemployment
                benefits matter, this court, like the district court, determines whether the
                board acted arbitrarily or capriciously. NRS 233B.135(3)(f); McCracken v.
                Fancy, 98 Nev. 30, 31, 639 P.2d 552, 553 (1982). The administrative
                decision will not be disturbed if it is supported by substantial evidence.
                Leeson v. Basic Refractories, 101 Nev. 384, 385-86, 705 P.2d 137, 138
                (1985). "Substantial evidence is that which a reasonable mind could find
                adequate to support a conclusion."       Kolnik v. Nev. Emp't Sec. Dep't,   112
                Nev. 11, 16, 908 P.2d 726, 729 (1996).
                             Under NRS 612.385, if a person was discharged from work for
                "misconduct," he or she is ineligible for unemployment benefits. A willful
                violation of duties or disregard for an employer's interests may constitute
                such misconduct.    Garman v. State, Emp't Sec. Dep't, 102 Nev. 563, 565,
                729 P.2d 1335, 1336 (1986) (defining misconduct "as a deliberate violation
                or a disregard of reasonable standards, carelessness or negligence showing
                substantial disregard of duties" (internal quotation omitted)); see also
                Emp't Sec. Dep't of Nev. v. Verrati, 104 Nev. 302, 304, 756 P.2d 1196, 1197-
                98 (1988).
                             Having reviewed appellant's arguments and the record on
                appeal, we conclude that substantial evidence supports the appeals

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A
                referee's finding that appellant was discharged for reasons constituting
                misconduct that disqualified her from unemployment benefits under NRS
                612.385. The record reveals that appellant admits she made a dealer
                error that caused a $600 loss to the casino and demonstrates that
                appellant had made multiple dealer errors before the March 2011 incident
                that had resulted in progressive levels of discipline, including a written
                warning and a three-day suspension. The appeals referee considered
                appellant's testimony and testimony from another witness and determined
                that appellant's errors amounted to misconduct.       See Lellis v. Archie, 89
                Nev. 550, 554, 516 P.2d 469, 471 (1973) (recognizing that this court will
                not substitute its judgment for that of the referee on issues of credibility or
                the weight of the evidence). Further, while appellant asserts that the
                district court did not have certain necessary materials before it on judicial
                review, because judicial review, whether by the district court or this court,
                is limited to the record before the administrative agency, NRS
                233B.135(1)(b), and these materials were never presented in the course of
                the administrative review of her unemployment benefits claim, appellant's
                reliance on the fact that these materials were not presented to the district
                court is unavailing.
                            For the reasons set forth above, we conclude that substantial
                evidence in the record supports the appeals referee's ruling that
                appellant's conduct constituted misconduct under NRS 612.385, and
                thereby, disqualified her from receiving unemployment benefits.             See
                Kolnik,   112 Nev. at 16, 908 P.2d at 729 (noting that whether an
                employee's negligence constituted willful misconduct is a question of law);
                but see Garman, 102 Nev. at 565, 729 P.2d at 1336 (recognizing that when
                misconduct becomes a mixed question of law and fact, the agency's

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                  determination must be given deference similar to that given to findings of
                  fact when supported by substantial evidence). Accordingly, the Board's
                  decision to affirm the appeals referee's ruling was not arbitrary or
                  capricious, and thus, we affirm the district court's denial of appellant's
                  petition for judicial review.
                               It is so ORDERED.




                                                             Gibbons


                                                                                          J
                                                             Douglas



                                                             Saitta


                  cc: Hon. Timothy C. Williams, District Judge
                       Zaga Kulasinovic
                       State of Nevada/DETR
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A    .'